Title: 13th.
From: Adams, John Quincy
To: 


       The late misfortune, was the subject of our afternoon sermon. Nobody from the family was present, as they attend Mr. Smith’s meeting. My Cousin, was at ours the latter part of the day, and dined with us. Mr. Redington, spent part of the Evening, here. Mr. Shaw was called out, upon two occasions, very different from one another. To attend three persons in one family, at the point of death, and to marry a couple: thus it is, while one part of the world, are crumbling to dust, others, are feasting and rejoying and hastening to the same situation.
      